IN THE COMMONWEALTH COURT OF PENNSYLVANIA


North Coventry Township                        :
                                               :
              v.                               :   No. 851 C.D. 2017
                                               :   Submitted: March 6, 2018
Mrs. Josephine Tripodi and                     :
Ms. Geri Carr Tripodi,                         :
                         Appellants            :


BEFORE: HONORABLE RENÉE COHN JUBELIRER, Judge
        HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE MICHAEL H. WOJCIK, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                               FILED: June 4, 2018


              Josephine Tripodi and Geri Carr Tripodi (collectively, Appellants)
appeal from four separate orders of the Court of Common Pleas of Chester County
(trial court), dated April 25, 2017, addressing various motions or petitions filed by
Appellants. We now quash the appeal.
              As background, the parties have been litigating this matter since
November 2007,1 when North Coventry Township (Township) filed a complaint
against Appellant Josephine Tripodi (Appellant J.T.) as owner of Kline Place
Apartments (the Property) for her non-compliance with the Township’s property

       1
        The background information is gleaned from the Court’s earlier opinions relating to this
matter, which are found at North Coventry Township v. Tripodi (Pa. Cmwlth.,
No. 1214 C.D. 2010, filed March 24, 2011) (Tripodi I) and North Coventry Township v. Tripodi
(Pa. Cmwlth., No. 2075 C.D. 2010, filed June 15, 2011) (Tripodi II).
maintenance, plumbing, and electrical codes as they relate to the Property. In
February 2008, the Township sought a preliminary injunction to preclude Appellant
J.T.’s use of the Property due to Appellant J.T’s continued violations of the
Township’s codes. Following a preliminary injunction hearing, the trial court issued
an order on April 25, 2008, requiring Appellant J.T.’s compliance with an in-court
agreement reached between Appellant J.T. and the Township, which provided that
the Property would be inspected and a work schedule created for correction of the
Property’s code violations.
               Thereafter,     the   Township       filed    petitions    for    contempt      on
October 8, 2008, and January 16, 2009. At the trial court’s February 6, 2009 hearing
on the Township’s two contempt petitions, the parties reached an agreement that
Appellant J.T. would sell the Property to her daughter, Geri Carr Tripodi.2 The
agreement also provided that a master would be appointed to arrange for inspections
and access to the Property, approve a contractor to perform work on the Property,
and resolve any disputes with respect to the scope of the work. The trial court
entered an order on February 26, 2009, attaching the parties’ agreement.
               On March 6, 2009, the Township filed a third petition for contempt. By
order dated June 12, 2009, the trial court appointed a master with authority to oversee
the necessary repairs, improvements, renovation, and maintenance to bring the
Property into compliance with the pertinent Township codes. The trial court also
ordered Appellant J.T. to pay fees for third-party consultants retained by the master
and to place money into an escrow account for the use of the master for fees, costs,




       2
          Although a party in the matter now before the Court, Appellant Geri Carr Tripodi was not
a party in Tripodi I or Tripodi II.

                                                2
and expenses of engaging consultants to establish and prepare the plan of repair and
remediation for the Property.
             On June 26, 2009, the Township filed yet another petition for contempt
against Appellant J.T. for failure to cooperate with the court-appointed master and
for not allowing for inspections of the Property, as required by the April 25, 2008
in-court agreement. Following a hearing on August 14, 2009, and by order dated
August 26, 2009, the trial court found Appellant J.T. in contempt of the trial court’s
orders dated April 25, 2008, February 26, 2009, and June 12, 2009. The trial court
concluded that its prior orders regarding the Property could only be enforced by the
sale of the Property in a reasonable commercial manner conditioned upon the buyer
remediating the Property and bringing the Property into compliance with the
Township’s codes or by demolishing the structures. The trial court also ordered
Appellant J.T. to pay the Township’s attorney’s fees and costs, including the
master’s fees, costs, and expenses. Appellant J.T. did not appeal the trial court’s
final order, dated August 26, 2009, although she did file motions for reconsideration
and an untimely praecipe for determination. By order dated May 20, 2010, the trial
court denied reconsideration, having concluded that it did not have jurisdiction to
reconsider its August 26, 2009 order. Appellant J.T. then appealed to this Court, and
we ultimately affirmed the trial court’s order in Tripodi I.
             During the pendency of the Tripodi I appeal, the Township filed its fifth
contempt petition with the trial court on June 9, 2010, averring that Appellant J.T.
refused to cooperate with the court-appointed master. On September 13, 2010, the
trial court held a hearing, during which the Township presented testimony that,
although Appellant J.T. was to notify the Township before making any repairs to the
Property so that the Township could make sure the repairs were performed in the


                                          3
appropriate manner and in accordance with the trial court’s remediation plan,
Appellant J.T. did not notify the Township regarding repairs that addressed any of
the Property’s plumbing, electric, structural, or health issues. The Township also
presented testimony that Appellant J.T. failed to pay the $34,170.00 that she owed
for the master’s fees, costs, and expenses, and that the Township had not collected
any of the $12,411.00 for attorney’s fees as ordered by the trial court’s judgment
against Appellant J.T. Appellant J.T. testified that she did not believe that she owed
any money and that she gave a list of the Property’s code violations to a
Township-approved contractor, so that the contractor would make the repairs.
Appellant J.T. acknowledged that she did not notify the Township before she had an
electrician or plumber perform repairs to the Property. On September 22, 2010, the
trial court issued an order finding Appellant J.T. in contempt of the trial court’s
orders for her deliberate and willful refusal to obey the trial court’s prior lawful
orders from which she took no appeals. The trial court concluded that Appellant J.T.
could purge her contempt and avoid incarceration by remitting to the Township the
sum of $46,581.96. Appellant J.T. then appealed to this Court, and we affirmed in
Tripodi II.
              The present phase of this litigation arose out of the trial court’s
scheduling of a status hearing in May 2016. The trial court continued the hearing at
the request of Appellants, because Appellants informed the trial court that their
counsel would be withdrawing her appearance. Shortly thereafter, Appellants’
counsel filed a motion for leave to withdraw as counsel on July 11, 2016, which the
trial court granted on August 17, 2016. At some point in time, the master served
Appellants with invoices, and Appellants, then acting pro se, filed objections to the
invoices on August 25, 2016. The trial court issued an order, scheduling proceedings


                                          4
for October 26, 2016. On September 9, 2016, the Township filed a petition for an
order requiring inspection of the Property and approval of payments from the escrow
held by the Township for inspection and engineering services. The Township’s
petition also requested the trial court to enter judgment for attorney’s fees and costs.
The trial court issued a Rule upon Appellants, setting a hearing date for
October 26, 2016, and specifically advising Appellants that the trial court would
deem the allegations of the petition admitted if Appellants did not file an answer by
October 5, 2016.
             Appellants thereafter filed a motion for extension of time, requesting
additional time to secure counsel for the evidentiary hearing. The trial court granted
the motion, continuing the hearing until December 15, 2016, which the trial court
later changed to December 22, 2016, due to a scheduling conflict. The trial court,
however, ordered Appellants to inform the trial court by November 21, 2016, of the
identity of counsel who would represent them.             The trial court also ordered
Appellants’ new counsel to enter an appearance by November 23, 2016. The trial
court warned that failure to secure counsel would not support any further
continuances.
             Appellants     again   moved      for   an     extension   of   time    on
November 21, 2016, to which the Township objected. The trial court denied a
further extension on November 30, 2016. Appellants did not answer the Rule. The
trial court extended the hearing date to January 19, 2017, again for scheduling
reasons, and Appellants appeared pro se at the hearing. Appellants renewed their
motion for extension of time to secure counsel on December 16, 2016, and
January 18 and 19, 2017, to no avail. Thereafter, Appellants filed, in February 2017,




                                           5
long after the date set forth in the Rule, an “Opposition to [Township]’s Proposed
Order,” which the trial court treated as argument and not evidence.
            The trial court issued an order, dated April 25, 2017, based on evidence
presented at a January 19, 2017 hearing as well as evidence presented in prior
proceedings. The trial court’s order, which is on appeal here:
                   (1) authorized the Township to use and expend up to $10,000
            from an escrow account of $15,000 to engage an engineer to perform
            an independent full building and maintenance code inspection and to
            review all buildings/apartments which are part of the Property;
                   (2) authorized the Township to use and expend up to $5,000
            from the escrow fund to engage a real estate appraiser to appraise the
            present fair market value of the Property;
                   (3) directed appellants to make the Property available for
            inspections by the engineer and the real estate appraiser, township
            representatives and the master. If they failed to cooperate within
            five days, the Township has the right to break and enter the buildings
            and apartments;
                   (4) entered judgment in favor of the master for $61,803.75;
                   (5) entered judgment in favor of Township for $34,093.65 for
            attorneys’ fees and costs; and
                   (6) directed the master to issue a report to the court after
            reviewing the engineer’s and real estate appraiser’s reports.

(Trial court’s order, dated April 25, 2017; Reproduced Record at 248a-51a.) The
trial court also issued orders the same day denying Appellants’ motion for extension
of time to file an answer, denying Appellants’ motion for relief from
judgment/orders and denying Appellants’ “motion to dismiss statute of limitations
has expired.” Appellants then appealed to this Court, and the trial court ordered
Appellants to file a statement of errors complained of on appeal pursuant to
Pa. R.A.P. 1925(b).
            In its opinion pursuant to Pa. R.A.P. 1925(a), the trial court begins by
noting that Appellants’ concise statement of errors complained of on appeal “was
                                         6
e-filed with the Prothonotary, with no service on chambers.” (Trial court’s 1925(a)
op. at 1-2.) As to the merits, the trial court explains, rather briefly, that this matter
involves the issuance of citations that have been upheld on appeal. Further, some of
the current issues are waived because they should have been raised in prior appeals
or because the courts ruled upon them long ago. The trial court also suggests that
the appeal is taken from interlocutory orders.
             By order dated August 2, 2017, this Court instructed the parties to
address the following issues in their principal briefs on the merits: (1) whether
Appellants’ failure to serve the trial judge with a copy of their Rule 1925(b)
statement results in waiver of issues on appeal; (2) the appealability of the four
orders attached to the notice of appeal, which the trial court characterized as
interlocutory; (3) how Appellants raised and preserved the issues below, as identified
in their Rule 1925(b) statement; and (4) whether Appellants timely raised the issues
in their Rule 1925(b) statement.
             On appeal, Appellants argue that the trial court erred in denying their
motion for extension of time, through which Appellants requested an extension so
that they could obtain adequate counsel for the evidentiary hearing. Appellants also
argue that the trial court erred in denying their motion for relief from
judgment/orders and in ordering inspections and an appraisal of the Property and
entering judgment for the master’s fees and costs and the Township’s attorney’s fees
and costs, because the Township failed to carry its burden of proof where the
evidence presented at the hearing established that (1) Appellants have made the
necessary repairs to the Property and (2) the Township is operating under an
impermissible conflict of interest, as a member of the Township Board of
Supervisors has made offers to buy the Property from Appellants.


                                           7
             With regard to Appellants’ failure to serve their Rule 1925(b) statement
on the trial judge, Appellants note that they timely e-filed their statement with the
Prothonotary, and the trial judge actually received a copy of the statement and
reviewed it on the merits in his Rule 1925(a) Opinion issued on July 18, 2017.
Appellants contend that these circumstances evidence substantial compliance with
the requirements of Rule 1925(b) and, therefore, Appellants did not waive their
issues.
             Rule 1925 provides, in relevant part:
                     (a) Opinion in support of order.
                     (1) General rule.--Except as otherwise prescribed
             by this rule, upon receipt of the notice of appeal, the judge
             who entered the order giving rise to the notice of appeal,
             if the reasons for the order do not already appear of record,
             shall forthwith file of record at least a brief opinion of the
             reasons for the order, or for the rulings or other errors
             complained of, or shall specify in writing the place in the
             record where such reasons may be found.
                     ....
                     (b) Direction to file statement of errors complained
             of on appeal; instructions to the appellant and the trial
             court.--If the judge entering the order giving rise to the
             notice of appeal (“judge”) desires clarification of the
             errors complained of on appeal, the judge may enter an
             order directing the appellant to file of record in the trial
             court and serve on the judge a concise statement of the
             errors complained of on appeal (“Statement”).
                     (1) Filing and service.--Appellant shall file of
             record the Statement and concurrently shall serve the
             judge. Filing of record and service on the judge shall be
             in person or by mail as provided in Pa. R.A.P. 121(a) and
             shall be complete on mailing if appellant obtains a United
             States Postal Service Form 3817, Certificate of Mailing,
             or other similar United States Postal Service form from
             which the date of deposit can be verified in compliance
             with the requirements set forth in Pa. R.A.P. 1112(c). . . .

                                           8
                    (2) Time for filing and service.--The judge shall
            allow the appellant at least 21 days from the date of the
            order’s entry on the docket for the filing and service of the
            Statement. Upon application of the appellant and for good
            cause shown, the judge may enlarge the time period
            initially specified or permit an amended or supplemental
            Statement to be filed. Good cause includes, but is not
            limited to, delay in the production of a transcript necessary
            to develop the Statement so long as the delay is not
            attributable to a lack of diligence in ordering or paying for
            such transcript by the party or counsel.
                    (3) Contents of order.--The judge’s order directing
            the filing and service of a Statement shall specify:
                    (i) the number of days after the date of entry of the
            judge’s order within which the appellant must file and
            serve the Statement;
                    (ii) that the Statement shall be filed of record;
                    (iii) that the Statement shall be served on the judge
            pursuant to paragraph (b)(1);
                    (iv) that any issue not properly included in the
            Statement timely filed and served pursuant to
            subdivision (b) shall be deemed waived.
                    (4) Requirements; waiver.
                    ....
                    (vii) Issues not included in the Statement and/or not
            raised in accordance with the provisions of this paragraph
            (b)(4) are waived.
Pa. R.A.P. 1925 (emphasis added).

             “Rule 1925(b) sets out a simple bright-line rule, which obligates an
appellant to file and serve a Rule 1925(b) statement, when so ordered . . . .” Cmwlth.
v. Hill, 16 A.3d 484, 494 (Pa. 2011) (emphasis added). “[F]ailure to comply with
the minimal requirements of [Rule] 1925(b) will result in automatic waiver of the
issues raised,” even where granting relief has equitable appeal. Cmwlth. v. Schofield,
888 A.2d 771, 774 (Pa. 2005). The provisions of Rule 1925 “are not subject to ad

                                          9
hoc exceptions or selective enforcement[, and] appellants and their counsel are
responsible for complying with the Rule’s requirements.” Hill, 16 A.3d at 494. As
a result, “failure to serve a [Rule] 1925(b) statement on the trial court judge
constitutes a fatal defect which shall result in the issues being waived and the appeal
being quashed.” Cmwlth. v. $766.00 U.S. Currency, 948 A.2d 912, 913 (Pa.
Cmwlth. 2008).          Thus, we conclude that Appellants’ failure to serve their
Pa. R.A.P. 1925(b) statement on the trial judge resulted in the issues being waived,
and we must quash the appeal.3
               Were we to address the merits of Appellants’ appeal, we would
conclude that the trial court did not abuse its discretion in denying the additional
requests for continuances. As this Court previously held:
               The grant or refusal of a request for a continuance is within
               the discretion of common pleas and only where such
               discretion has been abused will the refusal of a
               continuance be reversed. Such decision is an inherent
               power of a common pleas court, and common pleas courts
               are entitled to deference in their urgent and rightfully
               prioritized quest to expedite the matters before them.

Whitacker-Reid v. Pottsgrove Sch. Dist., Bd. of Sch. Directors, 160 A.3d 905, 913
(Pa. Cmwlth. 2017). “Four factors are used to determine whether a continuance was


       3
         Appellants cite Berg v. Nationwide Mutual Insurance Company, 6 A.3d 1002 (Pa. 2010),
in support of their contention that substantial compliance with Pa. R.A.P. 1925(b) is sufficient to
preserve issues on appeal. Appellants, however, overstate the holding in Berg. In Berg, the trial
court’s order failed to comply with Pa. R.A.P. 1925(b) in that it did not indicate that the statement
must be served on the trial court judge and did not inform the appellant that failure to comply
would result in waiver. In those limited circumstances, which are not present in the matter before
us, the Supreme Court concluded that the appellant did not waive issues because the appellant
complied with the express terms of the order and the trial judge received it and addressed the
issues. Berg, therefore, is inapplicable to the matter at hand, where the trial court’s order informed
Appellants that they must serve a copy of the statement on the trial judge and that failure to
conform with the rule would result in the waiver of all issues.

                                                 10
properly denied: (1) whether the delay prejudiced the opposing party; (2) whether
opposing counsel was willing to continue the case; (3) the length of the delay
requested; and (4) the complexities involved in presenting the case.” Id. (quoting
Birdsall v. Carbon Cty. Bd. of Assessment & Revision of Taxes, 649 A.2d 740, 743
(Pa. Cmwlth. 1994)). Here, continuing delays were costly to the Township due to
continued administrative actions relating to code enforcement and prevented the
Township from remedying the code issues that had affected the health, safety, and
welfare of the community for nine years. Appellants essentially had five months to
obtain replacement counsel, and the Township finally objected to continuing the
hearing after the trial court granted numerous continuances. Moreover, the issues
were not complex, as the Township sought an inspection and approval of bills that
had been presented to Appellants in August 2016. Appellants did not object to the
necessity or reasonableness of the bills, and the trial court gave Appellants an
opportunity to cross-examine the Township manager and master about the bills.
Furthermore, Appellants’ counsel does not now argue that the charges were
unreasonable or not necessary with respect to the fees charged and the tasks
undertaken. Finally, the issues were not complex, because many of the matters
related to the earlier, final orders of the trial court. Thus, were we to consider this
issue, we would conclude that the trial court did not abuse its discretion in denying
Appellants’ additional requests for a continuance.
             Were we to address Appellants’ assertion that the Township failed to
prove its case, we would similarly conclude that it is without merit. The Township
proved that Appellants had not complied with the prior decisions of the trial court
concerning the remediation of the Property and that Appellants’ lack of compliance
has created further significant issues relating to code compliance. Rather than permit


                                          11
inspection, as already ordered by the trial court, Appellants appear to argue that the
work that was purportedly done in 2010 or earlier, is sufficient to establish that
remediation has occurred. The parties, however, litigated the adequacy of the prior
repairs in prior stages of litigation, with the trial court ruling against Appellant J.T.
Those prior attempts to remediate are not relevant to the current status of the matter.
             Finally, were we to address the alleged conflict of interest of a former
Township Supervisor, we would not conclude that the trial court erred, as that
individual last served as a Township official more than seven years ago, and
Appellants waived any issue they could possibly have by not raising it at the
January 2017 hearing.
             Accordingly, Appellants’ appeal is quashed.




                                           P. KEVIN BROBSON, Judge




                                           12
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


North Coventry Township               :
                                      :
            v.                        :   No. 851 C.D. 2017
                                      :
Mrs. Josephine Tripodi and            :
Ms. Geri Carr Tripodi,                :
                         Appellants   :


                                  ORDER


            AND NOW, this 4th day of June, 2018, Appellants’ appeal is
QUASHED.




                                      P. KEVIN BROBSON, Judge